ACCEPTED
                                                                                   03-14-00148-CV
                                                                                           6386149
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                               8/6/2015 1:24:51 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                        NO. 03-14-00148-CV
__________________________________________________________________
                                                         FILED IN
                                                  3rd COURT OF APPEALS
                IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                         AUSTIN, TEXAS            8/6/2015 1:24:51 PM
__________________________________________________________________
                                                    JEFFREY D. KYLE
                                                          Clerk
                         MEHMET TURAN ERKAN,
                                                                  Appellant,
                                       v.

                          HABIBE NALAN ERKAN,
                                                        Appellee.
__________________________________________________________________

             On Appeal from the 201st Judicial District Court
                           Travis County, Texas
                Trial Court Cause No. D-1-FM- 12-002773
            The Honorable Stephen Yelenosky, Presiding Judge
__________________________________________________________________

               APPELLANT’S MOTION FOR LEAVE
   AND FOR EXTENSION OF TIME TO FILE 2nd AMENDED BRIEF
               AND AMENDED NOTICE OF APPEAL
__________________________________________________________________

                                     Respectfully submitted,

                                     Jennifer L. Mathis
                                     Texas Bar No. 24081964
                                     mathisjl@gmail.com
                                     3603 Parkway Terrace
                                     Bryan, Texas 77802
                                     (972) 822-6374 – Telephone
                                     (972) 692-5223 – Fax

                                     ATTORNEY FOR APPELLANT




APPELLANT’S MOTION FOR LEAVE AND EXTENSION OF TIME                       Page 1
TO THE HONORABLE JUSTICES OF SAID COURT:

      Appellant Mehmet Turan Erkan (“Appellant”) files his Appellant’s Motion

for Leave and for Extension of Time to File 2nd Amended Brief and Amended

Notice of Appeal pursuant to TEX. R. APP. P. 38.7 and TEX. R. APP. P. 10.5(b).

Appellant asks the Court for leave to amend his brief to include the Second

Supplemental Record that was filed on July 13, 2015. In support of this motion,

Appellant would show the Court the following:

                           PROCEDURAL BACKGROUND

      1.    On February 6, 2014, Appellant filed a Notice of Appeal.
      2.    On March 12, 2014, the Clerk’s Record was filed with the court.
      3.    On March 19, 2014, the Docketing Statement was filed with the court.
      4.    On March 19, 2014, the Reporter’s Record was filed with the court.
      5.    On April 14, 2014, Appellant, pro se, filed his brief.
      6.    On May 19, 2014, the court issued a notice to Appellee that her brief
            was late, asking Appellee to respond by May 29, 2014.
      7.    On June 4, 2014, Appellant’s newly retained counsel filed an
            appearance Motion for Leave and Extension of Time to file an
            amended brief.
      8.    On June 5, 2014, Appellant’s motion was granted.
      9.    On July 7, 2014, Appellant filed his First Amended Brief.
      10.   On July 13, 2015, a supplemental record was filed containing an
            Amended Final Decree of Divorce. See Exhibit “A”.




APPELLANT’S MOTION FOR LEAVE AND EXTENSION OF TIME                            Page 2
              REQUEST FOR LEAVE AND EXTENSION OF TIME TO FILE
                   AMENDED BRIEF AND NOTICE OF APPEAL

      11.   Pursuant to TEX. R. APP. P. 38.7, Appellant seeks leave to file an

amended brief and notice of appeal to correct a superficial error. Rule 38.7 allows

a party to amend or supplement a brief whenever justice requires, on whatever

reasonable terms the court may prescribe.

      12.   Mr. Erkan filed a notice of appeal pro se with the trial court on

February 6, 2014. After Mr. Erkan filed his notice of appeal, on March 6, the

divorce decree was amended. The undersigned was retained sometime in May,

2014, through a pro bono appellate organization. The undersigned was provided

with the clerk’s record and other documents relating to the appeal. However, the

original clerk’s record did not reflect that there was an amended divorce decree.

The undersigned was not aware of the amended decree when she prepared and

filed Appellant’s Amended Brief.

      13.   By chance, Appellant’s counsel recently became aware of the

Amended Final Decree of Divorce and requested a supplemental record, which was

filed on July 13, 2015. There are no material changes between the Final Decree of

Divorce and the Amended Final Decree of Divorce. The terms of the decree that

are the subject of this appeal are the same in both decrees. The grounds for this

appeal remain the same.




APPELLANT’S MOTION FOR LEAVE AND EXTENSION OF TIME                            Page 3
      14.   However, because Appellant’s counsel was not aware of the amended

decree, Appellant’s Amended Brief inadvertently refers to the original divorce

decree and not the amended one. Appellant’s counsel requests permission to

amend Appellant’s Brief and Notice of Appeal to correct this superficial error so

that Appellant will not be prejudiced by this error. The only changes Appellant

will make to his Brief and Notice of Appeal will be to change all references to the

original divorce decree to instead refer to the Amended Final Divorce Decree filed

on March 6, 2014.

      15.   The undersigned also requests an extension of time, pursuant to TEX.

R. APP. P. 10.5(b), of ten days to file Appellant’s Amended Brief and Notice of

Appeal.

      16.   Appellee will not be prejudiced by the granting of this motion.

Appellee is not represented by counsel and has not filed a responsive brief to

Appellant’s Amended Brief, filed more than one year ago.

      17.   Pursuant   TO   TEX. R. APP. P. 10.5(b)(1)(A), the original deadline for

filing Appellant’s Brief was April 18, 2014.

      18.   However, there is no deadline stated in the rules for filing an amended

brief. TEX. R. APP. P. 38.7 states that amended briefs are allowed when justice

requires and on whatever reasonable terms the court prescribes.




APPELLANT’S MOTION FOR LEAVE AND EXTENSION OF TIME                             Page 4
           19.     Pursuant to Tex. R. App. P. 10.5(b)(1)(B), the length of the extension

sought is ten days.1

           20.     Pursuant to TEX. R. APP. P. 10.5(b)(1)(C), the facts relied on to

reasonably explain the need for an extension are: (1) Appellant’s counsel was

unaware that the divorce decree had been amended; (2) Appellant’s Amended

Brief inadvertently refers to the wrong divorce decree; (3) There are no material

changes between the original divorce decree and the amended divorce decree; (4)

the grounds of appeal and the overall substance of Appellant’s Brief remain the

same; (5) Appellee has not yet filed a response to Appellant’s Amended Brief; and

(6) Appellee will not be prejudiced by granting the extension.

           21.     Pursuant to Tex. R. App. P. 10.5(b)(1)(D), there has been one

previous extension granted to Appellant regarding Appellant’s Brief.

                                                    PRAYER

           For these reasons, Appellant Mehmet Turan Erkan requests that the Court

sign an order granting Appellant’s Motion for Leave and for Extension of Time to

File 2nd Amended Brief and Notice of Appeal and extend the time for filing the

Appellant’s 2nd Amended Brief and Notice of Appeal up to and including August

16, 2015. Appellant also requests any other relief to which he may be entitled.




1
    Appellant’s Amended Brief would be due on or before August 16, 2015.


APPELLANT’S MOTION FOR LEAVE AND EXTENSION OF TIME                                  Page 5
                                Respectfully submitted,


                                By: __________________________________
                                      Jennifer L. Mathis
                                      Texas Bar No. 24081964
                                      mathisjl@gmail.com
                                      3603 Parkway Terrace
                                      Bryan, Texas 77802
                                      (972) 822-6374 – Telephone
                                      (972) 692-5223 – Fax

                                       ATTORNEYS FOR APPELLANT



                      CERTIFICATE OF CONFERENCE

      In accordance with TEX. R. APP. P. 10.1(a)(5), I certify that on August 5,

2015, at 1:41 P.M., and again on August 6, 2015, at 10:09 A.M., I attempted to call

Appellee and confer on this motion. On both occasions, there was no answer, and

I was not able to leave a message for Appellee because her mailbox was full. It is

not known if Appellee is opposed to this motion.          However, I have recently

obtained the correct address for Ms. Erkan and will be sending her a copy of this

Motion via certified and regular mail.       The correct address is noted in my

Certificate of Service below for the Court’s records.




                                       ___________________________________
                                       Jennifer L. Mathis



APPELLANT’S MOTION FOR LEAVE AND EXTENSION OF TIME                            Page 6
                        CERTIFICATE OF SERVICE

     The undersigned hereby certifies that, pursuant to the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing instrument
was mailed to Appellee on August 6, 2015, at the following address:

Habibe Nalan Erkan
8804 Tallwood Drive, Apt. 29
Austin, Texas 78759

APPELLEE

                                     __________________________
                                     Jennifer L. Mathis




APPELLANT’S MOTION FOR LEAVE AND EXTENSION OF TIME                           Page 7
Exhibit A
                              03-14-00148-CV
                                       CLERK’S RECORD
                                          VOLUME 1 of 1                              FILED IN
                                            APPEAL                            3rd COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                            Trial Court Cause No. D-1-FM-12-002773            7/13/2015 3:21:44 PM
                                  In the 201ST District Court                   JEFFREY D. KYLE
                                    of Travis County, Texas                           Clerk
                     Honorable STEPHEN A. YELENOSKY Judge Presiding


                                       ERKAN, Plaintiff(s)

                                                vs.

                                      ERKAN, Defendant(s)


                                          Appealed to the
                 Court of Appeals for the Third District of Texas, at Austin, Texas


Attorney for Appellant(s): ERKAN TURAN MEHMET
505 WEST 7TH STREET, APT 119 AUSTIN, TEXAS 78701
Telephone no.: (512)9452023
Fax no.: ( )
SBOT no.:



                                         Delivered to the
                 Court of Appeals for the Third District of Texas, at Austin, Texas
                                   on the 13 day of July, 2015.



                                                      __________________________________________
                                                                                    Chloe Jimenez
                                                                                           Deputy




                                                                                                     1
                                    INDEX
FILED DATE   DOCUMENT DESCRIPTION   DOCUMENT CATEGORY   PAGE
             Appeals Cover Page     Appeal Cover Page   1-1
             Index                  Index               2-2
3/6/2014     !ORD:OTHER ORDER       !ORD:OTHER ORDER    3-31
             Clerks Record Page     Clerks Record       32-32




                                                                2
                                                                DC           BK14087 PG40




 NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA.

                                 Print court information exactly as it appears on the Petition for Divorce.

                               Cause Number:                    b- I - Ftrl -Jl -oo 2'] 73
                                                                                                                                             1:!
IN THE MATTER OF THE MARRIAGE OF
                                                                                                        ~       f sr
                                                                                                                                             ::lUI
                                                                                                                                             ora
                                                                                             In t h e 0                                     u><
                                                                                                                                            .... ~
              ~E~ffi'=T                     TD~AN' &:B~AAf
                                                                                                         Court Number
Petitioner:                                                                                                                                  (.)

               riritfirst, middle anc1 last name oThe spouse filingor divorce.                                                              ~~
                                                                                             [lJ..HI'Sirictcourt                             cnc
                                                                                                                                            ·- ::I
                                        And                                                  D County Court at Law                          Co
                                                                                                                                             cuu
                                                                                                                                            Ecn
                                                                                                                                            r- ·-
                                                                                                                                                       0::
                                                                                                                                                       ce onO
201.3 rt-"'c. ne,o.r,llj     .... c tf,, tied I(\ CY'Gter feY -the. P~..rh ~s .... () c.OI)(J(t(Ji
                                                                                                                                                   P
There was no jury. Ne-lhe husband nor wife asked for a jury.   fl.rt"J..c..- (il,j CO(&(j . ·
 1. Appearances
 PeUUoner                                                            -,r-
 The Petitioner's name is: ....     ffie~~h. .m--"---'-'e"""""±--~
                                        First
                                                               I IU.~r-o.....h.......__ __ _ .E'O: : :. . ~!. . . . ;- =-:k. .=a. '-'E_
                                                                      Middle                                      Last
                                                                                                                                      . .On __
 The Petitioner is the: (Check one.)               ~band               0Wife
 (Check one.)
 ~etitioner was present, representing him/herself The Petitioner announced ready for trial.
 D    The Petitioner was present, representing him/herself. The Petitioner has signed below agreeing to
      the terms of this Final Decree of Divorce (called "Decree" throughout this document).
 D    The Petitioner was not present but has signed below, agreeing to the terms of this Decree.



 ~::::::~:ent's                                             r.....,b-...t:_#.____-t-~~~~J._,o_,n_______F:-: -'-("-:-"J'" '~. . ,.a-. ..n-'
                         name is: ___..H--";::'a_b"-7"",.._.·
                                                First                          Phiddle                            Last
                                                                                                                                       . . ----
 The Respondent is the: (Check one.)                    D   Husband       ~
 (Check one.)
 1\J..A'fle Respondent was present, representing him/herself. The Respondent announced ready for trial.
 D    The Respondent was present, representing him/herself. The Respondent has signed below
      agreeing to the terms of this Decree.
 D    The Respondent was not present, but filed an Answer or Waiver of Service and has signed below
      agreeing to the terms of this Decree.
 D    The Respondent was not present, but filed a Global Waiver of Service that waived Respondent's
      right to notice of this hearing and did not otherwise appear.
 D    The Respondent was not present, but was served and has defaulted. The Petitioner has filed a
      Certificate of Last Known Address and a Military Status Affidavit.



 © Texasl.awHelp.org, Final Decree of Divorce with Children, February 2014                                                   Page 1 of23



                                                                                                  3
                                                   DC             BK14087 PG41

                                                  DC            BK14008 PG1676




                                               The Court fills out this box.
2. Record
~eporter recorded today's hearing.
0    A Court reporter did not record today's hearing because the Husband, Wife, and judge agreed not to
     make a record.
0    A Statement of the Evidence was signed by the Court.


3. Jurisdiction
The Court heard evidence and finds that it has jurisdiction over this case and the parties, that the
residency and notice requirements have been met, and the Petition for Divorce meets all legal
requirements.
The Court mds that:      (Check one.)

         as been at least 60 days since the Petition for Divorce was filed.
0    the 60 day waiting period is not required because:          (Check one.)

     D    Petitioner has an active Protective Order under Title 4 of the Texas Family Code, or an active
          magistrate's order for emergency protection under Article 17.292 of the Texas Code of Criminal
          Procedure against Respondent because Respondent committed family violence during the
          marriage.
     0    Respondent has a final conviction or has received deferred adjudication for a crime involving
          family violence against Petitioner or a member of Petitioner's household.


4. Divorce
IT IS ORDERED that the Petitioner and the Respondent are divorced.


5. Children
SA. Children Husband and Wife Have Together
The Court finds that the Husband and Wife are the parents of the children listed below and that there are
no other children bam to or adopted by Husband and Wife who are under 18 or still in high school.
(List §!1 biological and adopted children you and your spouse have together who are under 18 or over 18 and still in
high school.)
                                                                                                              State
                                                                                                             where
                                                                                                              child
                                                                                       Social Security #   lives now

1
                 Child's name

                                                --+---
                                                                           ~:-:-
                                                                                                            -re. ~A
                                                                                                           --u~...s
                                                                                                                       $
:
4                                   I I
    ---------------------------------------------------------
5                                                           I    I
    -------------------------------
6                                                           I    I
    ---------------------------
The Court finds that there are no other court orders regarding any of the children listed above.


© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                       Page 2 of 23




                                                                                   4
                                                   DC             BK14087 PG42

                                                  DC            BK14008 PG1677




58. Disabled Children                                                         Remember: Tall< to a lawyer if you have a
                                                                           disabled child or an adult disabled child. You or
The Court finds that the Husband and Wife do not                             your spouse may be entitled to child support
have any disabled children of any age.                                          even after the child becomes an adult.


5C. Pregnancy
                                                                                     Remember: You cannot finish your
The Court finds that the Wife is not pregnant.                                        divorce while the wife is pregnant.


50. Children Born during the Marriage,
    but the Husband Is Not the Father                             Remember: If the wife had children with another man
                                                                    while married to the husband, vou cannot finish ypur
~heck_)fle.)
                                                                   divorce until: 1) a court order establishes that another
~e Court finds that the Wife did not have                            man is the father of the children, gr 2) a court order
 children with another man while married to                          establishes that the Husband is not the father of the
 the Husband.                                                     children, or 3) paternity of the children is established by
                                                                   filing a valid Acknowledgment and Denial of Paternity.
0   The Court finds that the child/ren listed below                 See Texas Family Code Section 160.204. Get more
    was/were born to the Wife during the marriage,                         information about establishing paternity at
    but the Husband is not the biological father.                                   www. TexasLawHelp.ora.
    The Court further finds that:
    (Check ell that apply.)

    0    A court order has established that another man is the biological father of the child/ren listed
         below. A copy of the court order is attached to this Decree as Exhibit _ .
    0    A court order has established that the Husband is not the biological father of the child/ren listed
         below. A copy of the court order is attached to this Decree as Exhibit _ .
    0    A valid Acknowledgement of Paternity was signed by the biological father and a valid Denial of
         Paternity was signed by the Husband for the child/ren listed below. The Acknowledgment of
         Paternity and Denial of Paternity were filed with the Vital Statistics Unit. A copy of the
         Acknowledgment of Paternity and Denial of Paternity is attached to this Decree as Exhibit_.
    You must list all children bom during the marriage who are not the biological or adopted children of the husband.
         Child's name                                                                Sex             Date of Birth
     1

     2

     3

     4

     5

     6




6. Parenting Plan
The Court finds that the following orders concerning the rights and duties of the Husband and Wife in
relation to their child/ren, including orders for conservatorhip (custody), possession and access
(visitation), child support and medical support, are in the child/ren's best interest.
The Court further finds that these orders constitute the parenting plan of the Court for the child/ren listed
by name in 5A above.




© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                           Page 3of23




                                                                                     5
                                                   DC            BK14087 PG43

                                                 DC            BK14008 PG1678




7. Conservatorship (Custody)

7A. Rights and Duties of Both Parents

The Court ORDERS that both parents always have the following rights:
    1.   The right to receive information from the other parent or conservator about the child/ren's health,
         education, and welfare;
   2.    The right to talk or confer with the other parent, to the extent it is possible, about upcoming
         decisions concerning the child/ren's health, education, and welfare;
   3.    The right to have access to the child/ren's medical, dental, psychological, and educational
         records;
   4.    The right to talk or consult with the child/ren's doctors, dentists, and psychologists;
   5.    The right to talk or consult with school officials, including teachers, and school staff, about the
         child/ren's welfare and educational status and school activities;
    6.   The right to attend the child/ren's school activities;
   7.    The right to be designated as an emergency contact on their child/ren's records;
    8.   The right to give consent for emergency medical, dental, and surgical treatment if the child/ren's
         health or safety is in immediate danger; and
    9.   Each parent has the right to manage the child/ren's estate(s) if he or she created it for the
         child/ren or if that parent's family created it for the child/ren.


The Court ORDERS that both parents always have the following duties:
    1.   the duty to inform the other parent in a timely manner of significant information concerning the
         health, education, and welfare of the child/ren; and
    2.   the duty to inform the other parent if the parent resides with for at least thirty days, marries, or
         intends to marry a person who the parent knows is registered as a sex offender under chapter 62
         of the Code of Criminal Procedure or is currently charged with an offense that would require the
         person to register as a sex offender under that chapter, if convicted. The parent IS ORDERED to
                                                                           1
         give this notice as soon as practicable, but no later than the 40 h day after the date the parent or
         conservator begins to reside with the person, or within 10 days of marrying the person. The
         notice must include a description of the offense that required the person to register as a sex
         offender or the offense that the person is charged with that may require the person to register as
         a sex offender. WARNING: A CONSERVATOR COMMITS AN OFFENSE PUNISHABLE AS A
         CLASS C MISDEMEANOR IF THE CONSERVATOR FAILS TO PROVIDE THIS NOTICE.


The Court ORDERS that each parent, during his or her periods of possession of the children, has the
following rights and duties:
    1. The duty to care for, control, protect, and reasonably discipline the child/ren;
    2. The duty to support the child/ren, including providing them with food, clothing, and shelter, and
         medical and dental care that does not involve an invasive procedure;
    3.   The right to consent to non-invasive medical and dental care for the child/ren; and
    4. The right to direct the child/ren's moral and religious training.




© TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                Page 4 of 23




                                                                                6
                                                   DC              BK14087 PG44

                                                  DC             BK14008 PG1679




78. Parents Appointed Conservators
If the parents will be joint managing conservators. check box 78(1) below and fill in the requested
information.
If one parent will be the sole managing conservator and the other will be the possessory conservator.
check box 78(2) on the next page and fill in the requested information.

78(1) ~t Managing Conservators
           The Court ORDERS that the parents are appointed Joint Managing Conservators and:
           (Check 78(1)(a)   or 78(1)(b).)
           78(1)(a)    ~ne Parent Has the Exclusive Right to Decide Where the Chlld/ren Live •
                                             •
                The Court ORDERS that -+.~~,JJ.0.~-+~~~~+,--1;.~-;...J~~r+--
                                                  Pnnt the name oft e parent who will decide where the chi/ ren live.
                has the exclusive right to designate the primary residence of the child/ren and that s/he:
                {Check one.)
                D      may designate the child/ren's residence without regard to geographic location.
                [iJ....fntJst designate the child/ren's residence within the following geographic area:
                     (Check one.)

                     D    the school attendance zone o f : - - - - - - - - - - - - - - - - - - - '
                     1D   tl:is county. ar~v~D this county or county adjacent to this county.
                     D    Texas.                             D   other:---------------

           78(1)(b) D Neither Parent Has the Exclusive Right to Decide Where the Child/ren Live.
              The Court ORDERS that neither parent has the exclusive right to designate the primary
               residence of the children. However, both parents are ORDERED not to move the children's
               primary residence from the following geographic area:
                (Check one.)

                D    the school attendance zone o f : - - - - - - - - - - - - - - - - - - -
                0    this county. D this county or county adjacent to this county.
                D    other:--------------------------

           The Court ORDERS that the parents, as Joint Managing Conservators, also have the rights
                                                                           51
           and duties as marked below. The right or duty listed in the 1 column shall be exercised by the
           parent or parents as marked in the 2"d, 3nd, 41n, or 51h column.
                                                                Mother        Father  Parents    Parents
           (Check one box in each row.)
                                                              exclusively exclusively         independently
           1. the right to consent to invasive medical,                                jo~
               dental, and surgical treatment for the                      D             D                               D
               child/ren
            2. the right to consent to psychiatric or
               psychological treatment for the child/ren
                                                                           D             D              ~                D
           3. the right to receive child support and save
              or spend these funds for the child/ren's                     r;£           D             No                No
              benefit
            4. the right to represent the child/ren in a
               legal action and make important legal
               decisions that affect the child/ren
                                                                           D             D              ci               D
            5. the right to consent to a child's marriage,
               or to a child enlisting in the U.S. Armed                   D             D              ~                D
               Forces
            6. the right to make decisions concerning the
               child/ren's education
                                                                           D             D              rl               D

© TexasLawHelp.org, Final Decree of Divorce with Children,   June 2013                                            Page   5 of23




                                                                                     7
                                                     DC             BK14087 PG45

                                                    DC            BK14008 PG1680




                                                                         Mother      Father           Parents         Parents
           (Check one boK in each row.)                                exclusively exclusively                     independently
                                                                                                       jo;;
           7. the right to the services and earnings of                    D                D                            D
                the child/ran
           8.   the right to make decisions for the
                child/ren about their estates if required by
                 law (unless the child/ran have a guardian
                or attorney ad litem or guardian of the
                                                                           D                D            J               0
                estate)
           9. the duty to manage the child/ren's estates
                to the extent the estates have been
                created by the parents' community or joint
                                                                           0                D                            0
                property.


           Sole Managing Conservator and Possessory Conservator

           The Court ORDERS that                                                                                               is
                                           (Print the name of the parent appointed Sole Managing Conservator of the children.)
           app · ted Sole Managing Conservator of the children.


                                            ~~~----~----~--~~------~--~--~~~~is
                                            (Print the name of the parent appointed Possessory Conservator of the children.)
                                  C!lnrv   Conservator of the children.

           The Court ORDERS that tli              ole Managing Conservator has the following exclusive rights
           and duty:
           1. the right to designate the prim    residence of the child/ren without geographic restriction;
           2. the right to consent to medical, de I, and surgical treatment for the child/ren involving
              invasive procedures;
           3. the right to consent to psychiatric and ps    ological treatment of the child/ren;
           4. the right to receive child support and to save    spend these funds for the benefit of the
              child/ran;
           5. the right to represent the child/ren in legal action an to make other decisions of
               substantial legal significance concerning the child/ran;
           6. the right to consent to marriage and to enlistment in the        "ted States Armed Forces;
           7. the right to make decisions concerning the child/ren's educa
           8. the right to the services and earnings of the child/ren;
           9. except when a guardian of the child/ren's estates or a guardian or orney ad litem has
               been appointed for the child/ren, the right to act as an agent of the ch /ren in relation to
               the child/ren's estates if the child/ren's action is required by a state, the  ited States, or a
               foreign government;
           10. the duty to manage the estates of the child/ren to the extent the estates have
               by community property or the joint property of the parents.

7C. Order Regarding Passports for the Children
The Court ORDERS that:         (Check one.)

D   Mother shall have the exclusive right to apply for and renew passports for the child/ren.
D   Father shall have the exclusive right to apply for and renew passports for the child/ran.
~er parent shall have the exclusive right to apply for and renew passports for the child/ren.



© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                                Page 6 of23     •




                                                                                        8
 lhe ~04+ie.s- W',e. cfc~e.r~;r:o:!!? ~ ltot,) :fht. st~rJ(Vd
  ~O~S~CYl ~6.C.(..~S.S OfiU;) ~C.:t.pt fh~f TY) h                                                                               t
lwcvt 6r"~~ mLl~t obt6-.tn.. ~ mo...~n+~~
  lA:> rth. Q.. \otclf'C:OM          tr..c..L       +r
                                               cAtlcl      b~-t'af'C..      0
                                                                               me
                                                                             ~~~                               +hill.J-e
                                      """        • :...l.. ......_,
8. Possession and Access (Visitation) I.' CA.~ v \
                                                                       '
                                                            \.JV ~ n 15h: •          'n
                                                                            I o,x- tt\...

The Court ORDERS that the parents shall have possession and access to the child/ren as ordered in the:
(Check one. Attach the appropriate Possession and Access Order to this Decree. Write Exhibit A at the top.)
~dard Possession and Access Order attached as Exhibit A and fully incorporated into this Decree.
D Modified Possession and Access Order attached as Exhibit A and fully incorporated into this Decree.
D Supervised Possession and Access Order attached as Exhibit A and fully incorporated into this
    Decree.
(Check only if needed. Attach a Possession and Access Order for Child Under 3 to this Decree. Write Exhibit Bat the top.)
D   The Court ORDERS that until a child is 3 years old, the parents shall have possession and access to
    the child as ordered in the Possession and Access Order for Child Under 3 attached as Exhibit 8 and
    fully incorporated into this Decree. The Court ORDERS that beginning on the child's 3'd birthday, the
    parents shall have possession and access to the child as ordered in the Possession and Access
    Order attached as Exhibit A.


9. Child Support
9A. Order to Pay Child Support

TheCourtORDERS               ffi t.hm~+JJJ tC. 0 (;' rko_n                                               (Obligor)topay
                                  (Print the name of heParent who will pay child support.)
                                   •

and manner described below until one of the following events that terminate child support occurs for


each child.


     Events that Terminate Child Support                                (See Texas Family Code Sections 154.006 and 154.002.)

     The obligation to pay child support for a child terminates when:
     • The child turns 18, unless when the child turns 18 he or she is enrolled and complying with
        attendance requirements in a secondary school program leading toward a high school diploma
        or enrolled in courses for joint high school and junior college credit then child support                                        .,


        terminates at the end of the month in which the child graduates. -or-                                                        '
     • The child marries, dies, or is emancipated by court order. -or-
     •    The child begins active duty in the United States armed forces. -or-
     •    A court terminates the parent-child relationship between the man ordered to pay child support
          and the child based on genetic testing that determines the man· is not the child's father. -or-
     •    The person ordered to pay child support and the person ordered to receive child support marry
          or remarry each other, unless a non parent or agency has been appointed conservator of the
          child.

98. Obligor and Obligee

The Court ORDERS that the parent ordered to ~ child support above is the Obligor and will be
referred to as the "Obligor'' throughout this section and section 10.

The Court ORDERS that the parent ordered to receive child support above is the Obligee and will be
referred to as the "Obligee" throughout this section and section 10.




© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                               Page 7 of23




                                                                                        9
                                                     DC            BK14087 PG47

                                                    DC           BK14008 PG1682




9C. Child Support Amount(s)
If only one child wi    eive support, check bo)C 9C(1) and fill in the child support amount.
If~     than one child wil       ive support, check bo)C 9C(2) and fill in the child support amounts.

9C(1)   D   For a Single Child Wri                                                                    51
                                            · the child support amount for the single child on the 1 line below.
                                     Write in t     te the 1•' child support payment is due on the 'Z'd line.
                                     Choose a due         that is after the date this decree will be signed by the Court.

            Obligor is ORDERED to pay $._ _ _ _---=::~~-child support per month. The 151 payment is
            due on                                                            is due on the 1st day of each month
                             Month I Day I Year
            after that until child support terminates for the child.


9C(2)   ~tlple Children                                                                                           51
                                          Write in the total child support amount for all of the children on the 1 line.
                                          Write in the date the 1•' child support payment is due on the 'Z'd line. Choose a
                                          due date that is after the date this decree will be signed by the Court.
                                          On each additional line, write in the child support amount for one fewer child.
                                          For example, if you have 3 children write in the child support amount for all 3
                                          children on the 1"1 line, the child support amount for 2 children on the :jd line
                                          and the child support amount for 1 child on the 4'h line.
                                          Note: Child support based on the guidelines set out in Texas Family Code
                                          Chapter 154, Subchapter C, decreases each time child support terminates for
                                          one of the children.

            Obligor is ORDERED to pay$             3t.l 2,                child support per month. The 1"1 payment is
            due on ;6n~                  IJ   10 l'J      . A like payment is due on the 1st day of each month after
                             Month..I)Jay /~ear
            that until child support terminates for ~ child.                                                      fc,O
            Afte    ild support terminates for one child, Obligor is ORDERED to pay$_
            child sup     per month. The 1"1 payment is due on the 1"1 day of the 1• m~after child
                                                                                                       ?~J       •
            support term tes for one child. A like payment is due on the 1st day of each month after that
            until child suppo     rminates for a second child.

            After child support termi     s for two children, Obligor is ORDERED to pay $-----,--~,..-
            child support per month. The t payment is due on the 1st day of the 1st month after child
            support terminates for a second ild. A like payment is due on the 1st day of each month after
            that until child support terminates fo third child.

            After child support terminates for three chil    n, Obligor is ORDERED to pay $_ _ _ _ __
            child support per month. The 1st payment is du n the 1st day of the 1st month after child
            support terminates for a third child. A like paymen · due on the 1st day of each month after
            that until child support terminates for a fourth child.

            After child support terminates for four children, Obligor is 0   ERED to pay $_ _ _ _ __
            child support per month. The 1st payment is due on the 1st day     he 1st month after child
            support terminates for a fourth child. A like payment is due on the 1 day of each month after
            that until child support terminates for a fifth child.

            After child support terminates for five children, Obligor is ORDERED to pay ·~::--:---:-::-:--­
            child support per month. The 151 payment is due on the 1st day of the 1"1 month er child
            support terminates for a fourth child. A like payment is due on the 1"1 day of each
            that until child support terminates for a sixth child.

Warning! Do !!2f pay child support directly to the other parent. Send all child support payments to the Texas hild
SupPOrt Disbursement Unit. PO Box 659791. San Antonio. TX 78265. If you pay child support directly to the o r
parent, you won't get credit and you may have to pay again!


© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                            Page 8 of23




                                                                                    10
                                                   DC             BK14087 PG48

                                                  DC           BK14008 PG1683




                                                                                                                            •


90. Place of Payment
The Court ORDERS Obligor to send all child support payments to the Texas Child Support State
Disbursement Unit, PO Box 659791. San Antonio, TX 78265, for distribution according to law.

The Court ORDERS Obligor to Include the following information with each payment:
    •   Name of parent ordered to pay child support, and
    •   Name of parent ordered to receive child support, and
    •   Cause Number and County of Decree or Order, and
    •   Attorney General Case Number, if applicable.
Payments should be made out to the Texas State Disbursement Unit or TXSDU.


9E. No Credit for Informal Payments
IT IS ORDERED that money paid by Obligor directly to Obligee or spent while in possession of the
child/ren does NOT count as child support and shall be deemed in addition to and not instead of the
support ordered in this order.


9F. Child Support Account I Fees
Each parent is ORDERED to:
   • Fill out any forms necessary to set up a child support account, and
   • Take the forms to the local Domestic Relations Office or county child support liaison within 5 days
       after the judge orders child support, and
   • Pay when due all fees charged to that parent by the state disbursement unit and any other
       agency authorized by law to a charge a fee for the collection and distribution of child support.


9G. Guideline or Non-Guideline Support
The Court finds that the child support ordered above is:
    liJ...ei1Tdeline Support: The amount of child support is approximately the amount recommended by
    the Texas Family Code Child Support Guidelines. See Texas Family Code, Chapter 154, Subchapter C.
    0    Non-Guide/in         upport: The amount of child support differs significantly from the amount
    recommended by the            as Family Code Child Support Guidelines.
         (If the amount ordered is      based on the guidelines, you must also provide the following information.)

         The net monthly income/res           ces of the Obligor is $ - - - - - - - -
         The net monthly income/resource               f the Obligee is $ - - - - - - - -
         Guideline child support would be                     % of Obligor's net monthly resources, which is
         $                     per month.
         The actual monthly child support amount order                                      , which is           % of
         Obligor's net monthly income/resources.
         Guideline child support would be unjust or inappropriate                er the circumstances because:




© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                       Page 9of23




                                                                                                                        .   '
                                                                                  11
                                                   DC            BK14087 PG49

                                                  DC           BK14008 PG1684




                                                                                                                          •

9H. Income Withholding
IT IS ORDERED that any employer of Obligor is ordered to withhold child support from Obligor's
disposable earnings.
If an income withholding for support order is served on Obligor's employer, the employer shall withhold
child support payments from Obligor's pay, and send it to the Texas Child Support Disbursement Unit.
PO Box 659791, San Antonio, TX 78265, where the payments shall be recorded, and forwarded to
Obligee. All child support withheld and paid in accordance with this order shall be credited against
Obligor's child support obligation.
If the employer withholds less than 100% of the child support ordered, Obligor is ORDERED to send the
balance owed to the Texas Child Support Disbursement Unit. PO Box 659791, San Antonio. TX
78265.
If an income withholding for support order is not served on the employer, or if Obligor's is self-employed
or unemployed, Obligor's is ORDERED to send all child support payments to the Texas Child Support
Disbursement Unit. PO Box 659791. San Antonio, TX 78265.
IT IS ORDERED that the Clerk of this Court shall cause a certified copy of the income withholding for
support order to be delivered to any employer of Obligor, if asked to do so by Obligor, Obligee, a                        '
prosecuting attorney, the title IV-D agency, a friend of the Court, or a domestic relations office.


91. Suspension of Income Withholding
Check here if all parties agree not to have the employer withhold child support payments at this time.
D   The parties agree, and the Court ORDERS that an income withholding for support order shall not be
served on the employer unless: 1) child support payments are more than 30 days late, 2) the past due
amount is the same or more than the monthly child support amount, 3) another violation of this child
support order occurs or 4) the Office of the Attorney General Child Support Division is providing services
to Obligee. Obligor is ORDERED to send all child support payments to the Texas Child Support
Disbursement Unit. PO Box 659791, San Antonio, TX 78265, where the payment will be recorded, and
forwarded to Obligee.


9J. Change of Employment
Obligor is ORDERED to notify this Court and Obligee by U.S. certified mail, return receipt requested, of
any change of address and of any termination of employment. This notice shall be given no later than 7
days after the change of address or the termination of employment. This notice or a subsequent notice
shall also provide the current address of Obligor and the name and address of Obligor's current
employer, whenever that information becomes available.


9K. Child Support After Death
IT IS ORDERED that the provisions for child support in this decree shall be an obligation of Obligor's
estate and shall not terminate on his/her death. Payments received for the benefit of the child/ren,
including payments from the Social Security Administration, Department of Veterans Affairs, or other
governmental agency or life insurance proceeds, annuity payments, trust distributions, or retirement
survivor benefits, shall be a credit against this obligation. Any remaining balance of the child support is an
obligation of Obligor's estate.

9L. Life Insurance Policy
Check here if the person ordered to pay child support should also be ordered to maintain a life insurance policy for as
long as child support is ordered.
D   As additional child support, the person paying child support under this order is ORDERED to obtain
and maintain a life insurance policy on his or her life for as long as child support is ordered. The value of
the policy shall be at least as much as the total child support obligation. The person receiving child
support under this order must be named as the primary beneficiary for the benefit of the children.



© TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                      Page 10 of 23




                                                                                12
                                                    DC            BK14087 PG50

                                                   DC            BK14008 PG1685




                                                                                                                             •·
10. Medical Support
10A. Obligation to Provide Medical Support

As additional child support, the Court ORDERS the parents to provide medical support as set out in this
order for each child listed in SA above until one of the following events that terminate child support
and medical support occurs for the child.

    Events that Terminate Child Support and Medical Support
    The obligation to pay child support and medical support for a child terminates when:
    • The child turns 18, unless when the child turns 18 he or she is enrolled and complying with
       attendance requirements in a secondary school program leading toward a high school diploma
       or enrolled in courses for joint high school and junior college credit then child support
       terminates at the end of the month in which the child graduates. -or-
    •    The child marries, dies, or is emancipated by court order. -or-
                                                                                                                             •
    •    The child begins active duty in the United States armed forces. -or-
    •    A court terminates the parent-child relationship between the man ordered to pay child support
         and the child based on genetic testing that determines the man is not the child's father. -or-
    •    The person ordered to pay child support and the person ordered to receive child support marry
         or remarry each other, unless a non parent or agency has been appointed conservator of the
         child.

Note about the law:
The Obligor is the parent ordered to ~ child support. The Obligee is the parent ordered to receive child support.
The law presumes that the Obligor (the parent ordered to~ child support) will also pay for the children's heanh
insurance Q! pay cash medical support. Texas Family Code 154.183
The law says that the monthly cost of health insurance is reasonable if it's not more than 9% of the Obligor's
monthly resources for all of Obligor's child/ran. Texas Family Code 154. 181 (e)


108. Availability of Health Insurance
The Court makes the following findings regarding the availability of health insurance:
(Check box 108(1) or 108(2) and fill in the requested information.)

108(1)   D    Health insurance for the children !! available at reasonable cost to Obligor through:
              D    Obligor's work or membership in a union, trade association, or other organization or
                   another source available to Obligor. The actual cost of the health insurance is
                   $                per month.
              D    Obligee' s work or membership in a union, trade association, or other organization or
                   another source available to Obligee. The actual cost of the health insurance is
                   $                per month.
              (Note: If health insurance for the children is available to Obligee. and Obligee has other children
              covered by the same health insurance determine the actual cost of insuring the children in this case by
              doing this: Divide the total cost of insuring all the children covered by the plan by the number of children
              insured. Then, multiply that number by the number of children in this case.)

108{2)   ~rivate health insurance for the children is not available to either parent at reasonable cost.
            The child/ren ~/are D is not/are not currently covered by Medicaid.
              The child/ren DIs/are            0   Is not/are not currently covered by C.H.I.P.
              The cost, if any, is$                        D per month D per year.




«:> TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                       Page 11 of 23




                                                                                  13
                                                   DC            BK14087 PG51

                                                 DC            BK14008 PG1686




Note about the law:
The law says the Court should make an order regarding medical support using the following priorities, unless the
Court finds that a different order would be in the best interest of the child/ran.
The Court's   1•' choice should be health insurance through a parent's work or membership in a union, trade
association, or other organization (if it is available at a reasonable cost to the Obligor).
The Court's  r choice should be health insurance available to a parent through another source {if it is available at a
reasonable cost to the Obligor).
The Court's ~ choice should be health insurance through a government medical assistance program, i.e. Medicaid
or C. .P.                                                                             Texas Family Code 154.182

             if applicable.)
    Good use exists to make an order that does not follow the priorities set out in Texas Family Code
    Section 54.182 for the following reasons: (See note about the law above.)




10C. Orders Rega          ing Health Insurance and Cash Medical Support
Check box 10C(1), 10C{2        OR 10C(3) and write in the appropriate names.

•   Check box 10C(1) if the      bl/gor will provide and pay for health insurance for the children.

•   Check box 10C(2) if the 0 gee will provide health insurance for the children and the Obligor will pay cash
                                                                                                                 51
    medical support to reimburs he Obligee for the cost of the insurance. Don 1 forget to write in the date the 1
    payment of cash medical supp rt is due. Choose a due date that is after the date this decree will be signed by
    the Court.
•   Check box 10C(3) if neither parent as access to pn"vate health insurance at a reasonable cost. Obligee will be
    ordered to apply for coverage under government medical assistance program and Obligor will be ordered to
    pay cash medical support. Don't forg to write in the date the 1st payment of cash medical support is due.
    Choose a due date that is after the date his decree will be signed by the Court.

10C(1)   0    Obligor to Provide and Pay                Health Insurance
    As additional child support, the Court OR ERS Obligor,-:=-:-:----:---:----:---:--:----:-::-:----::---
                                                                        (Print name of parent ordered to pay child support)
    to get health insurance for the child/ren with 15 days of the date of this order through:                   (Check one.)
    0 Obligor's work or membership in a union, t de association, or other organization.
    0 another source available to Obligor.
    The health insurance must cover basic healthcare rvices, including usual physician services, office
    visits, hospitalization, and laboratory, X-ray, and eme ency services.
    Obligor is ORDERED to pay, as additional child suppo                 all costs of such health insurance, including
    but not limited to enrollment fees and premiums.
    Obligor is ORDERED to keep such health insurance in full rce and effect on each child, who is the
    subject of this suit, until one of the above events that term in te child support and medical
    support occurs for the child.
    Obligor is ORDERED to give Obligee the following within 30 da of the date of this order:
    o Obligor's social security number and the name and address of      !igor's employer, and
    o the name of the insurance carrier, the policy number, and proof th child/ren are covered, and
    o a copy of the insurance policy and list of benefits covered, and
    o insurance membership cards for the child/ran, and
    o any forms needed to use the health insurance, and
    o any forms needed to submit a claim.
     Obligor is ORDERED to give Obligee the following within 3 days of receipt:
     o any insurance checks or other payments for medical expenses paid by Oblig


e TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                             Page 12 of 23




                                                                                   14
                                                   DC            BK14087 PG52

                                                  DC            BK14008 PG1687




                                                                                                                                       •.



   o any explanations of benefits relating to medical expenses paid or incurred by Obligee.
    health insurance benefits for the child/ren are changed in any way, Obligor is ORDERED to give
     ligee information about the change and any new forms needed to use the insurance within 15
   da of the change.
                                                                                            •
   If hea insurance benefits are cancelled, Obligor is ORDERED to get new health insurance for the
   childre within 15 days of the date of cancellation. The new insurance must equal or exceed the
   prior lev of coverage. The new health insurance must cover basic healthcare services, including
   usual phy ian services, office visits, hospitalization, and laboratory, X-ray, and emergency services.
   If Obligor is · ible for dependent health coverage but fails to apply to obtain coverage for the
   child/ren, the i urer is ORDERED to enroll the child/ren on application of Obligee or others as
   authorized by Ia . See Texas Insurance Code, Section 1504.051

10C(2)   0   Obligee to rovide Health Insurance I Obligor to Reimburse Cost
    As additional child su       rt, the Court ORDERS Obligee,..,----......,...,,----...,---:::---:--:-::-:----:-:-
                                                                       (Print name of the person who will receive child supporl)
   to get health insurance fo he child/ren within 15 days of the date of this order through:                       (Check one.)
   0 Obligee's work or mem rship in a union, trade association, or other organization.
   0 another source available Obligee.                                                                                             •
    The health insurance must cove basic healthcare services, including usual physician services, office
    visits, hospitalization, and laborat , X-ray, and emergency services.
    Obligee is ORDERED to maintain s h health insurance in full force and effect on each child until one
    of the above events that terminate c ild support and medical support occurs for the child.
    Obligee is ORDERED to give Obligor th following within 30 days of the date of this order:
    o Obligee's social security number and t name and address of Obligee's employer, and
    o the name of the insurance carrier, the po y number, and proof the child/ren are covered, and
    o the name of the insurance company and th policy number, and
    o a copy of the insurance policy and list of ben 1ts covered, and
    o insurance membership cards for the child/ren,      d
    o any forms needed to use the health insurance,
    o any forms needed to submit a claim.
    Obligee is ORDERED to give Obligor the following with I 3 days of receipt:
    o any insurance checks or other payments for medical ex nses paid by Obligor and
    o any explanations of benefits relating to medical expenses aid or incurred by Obligor.
    If health insurance benefits for the child/ren are changed in an  ay, Obligee is ORDERED to give
    Obligor information about the change and any new forms neede o use the insurance within 15
    days of the change. If the cost of health insurance benefits forth hild/ren changes, Obligee is
    ORDERED to give Obligor information about the change within 15 ys of the change.
    If health insurance benefits are cancelled, Obligee is ORDERED to ge new health insurance for the
    children within 15 days of the date of cancellation. The new insurance ust equal or exceed the
    prior level of coverage. The new health insurance must cover basic heal care services, including
    usual physician services, office visits, hospitalization, and laboratory, X-ra and emergency services.
    If Obligee is eligible for dependent health coverage but fails to apply to obtai coverage for the
    child/ren, the insurer is ORDERED to enroll the child/ren on application of Ob or or others as
    authorized by law. See Texas Insurance Code, Section 1504.051
    As additional child support, the Court ORDERS Obligor, -:::-:-:----:---:---=-~-~-:-:----:--
                                                                            (Print name of parent ordered t    y child supporl}
    to pay Obligee cash medical support of$                                      per month for reimbu           ement of health
    insurance premiums. The         1st   payment is due on ----:--:-=--,.,.~--­
                                                                       Month I Day I Year


© TexasLawHelp.org, Final Decree of Divorce with Children, June 2013




                                                                                       15
                                                   DC             BK14087 PG53

                                                  DC            BK14008 PG1688




    due on the 1'' day of each month after that until one of the above events that terminate child
    support and medical support occurs for each child.
    Obligor is ORDERED to send all cash medical support payments to the Texas Child Support
     isbu ement Unit PO Box 659791 San An nio TX 78265, for distribution according to law.
    T    Court ORDERS that money paid by Obligor directly to Obligee or spent while in possession of
          ildren does NOT count as cash medical support.
    The C rt ORDERS that the cash medical support provisions of this order shall be an obligation of
    the esta of Obligor and shall not terminate on his/her death.

    Warning!    not pay cash medical support directly to the other parent. Send all payments to the
    Texas Child upport Disbursement Unit, PO Box 659791, San Antonio, TX 78265.

                                                                                                                                   .'
10C(3)   D   Obligee t   pp/y for Coverage under a Government Medical Assistance Program or
                                                                                                                                   ..
             Health Plan Obligor to Pay Cash Medical Support
    The Court ORDERS 0            igee,                                                               , to apply on behalf of
                                           (Pn'nt name of person who will receive child support)
    each child for coverage un era governmental medical assistance program or health plan (i.e.
    Medicaid or C.H.I.P) within 5 days of the date this decree or order is signed by the Court. If the
    children are already covered der such a program or plan, the Court ORDERS Obligee to continue
    such coverage.
    When such health coverage is ob ined, Obligee is ORDERED to maintain the coverage in full force
    and effect on each child by paying   applicable fees required for the coverage, including but not
    limited to enrollment fees and premiu s for as long as the children are eligible for such covereage.
    Obligee is ORDERED to give the Office f the Attorney General Child Support Division a copy of the
    insurance policy and list of benefits cover d within 30 days of the date of this order.
    Obligee is ORDERED to give Obligor the fo wing within 30 days of the date of this order:
    o the name of the insurance company and t policy number, and
    o a copy of the insurance policy and list of be fits covered, and
    o insurance membership cards for the child/ren, nd
    o any forms needed to use the health insurance, nd
    o any forms needed to submit a claim.
    Obligee is ORDERED to give Obligor the following wi in 3 days of receipt:
    o any insurance checks or other payments for medical xpenses paid by Obligor and
    o any explanations of benefits relating to medical expen s paid or incurred by Obligor.
    If Obligee is eligible for dependent health coverage but fails               apply to obtain coverage for the
    child/ren, the insurer is ORDERED to enroll the child/ren on                 plication of Obligor or others as
    authorized by law. Texas Insurance Code, Section 1504.051

    As additional child support, the Court ORDERS Obligor, --,----~--....,...--.,---,...,..,--..,.-­
                                                                        (Print name o     rent ordered to pay child support)
                                                                                                          51
    to pay Obligee cash medical support o f $ - - - - - - -                               onth. The 1 payment is due
    on -'"""":"~~,_....,..,..,,....-----· A like payment is due on the 1st day of ach month after that until
             Month I Day I Year
    one of the above events that terminate child support and medical sup ort occurs for each child.
    The Court ORDERS Obligor to send all cash medical support payments to t                          Texas Child Support
    Disbursement Unit. PO Box 659791, San Antonio. TX 78265, for distributio according to law.

    Warning! Do !!S!! pay cash medical support directly to the other parent. Sen II payments to the
    Texas Child Support Disbursement Unit, PO Box 659791, San Antonio, TX 78 5.


© TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                               Page 14 of 23




                                                                                     16
                                                  DC            BK14087 PG54

                                                 DC           BK14008 PG1689




    The Court ORDERS that money paid by Obligor directly to Obligee or spent while in possession of
    the children does NOT count as cash medical support.
    IT IS ORDERED that Obligor is allowed to stop paying of cash medical support, for the time
    Obligor is providing health insurance coverage for the children, if:
        a. health insurance for the children becomes available to Obligor at a reasonable cost; and
        b. Obligor enrolls the child/ren in the insurance plan and pays all costs of the insurance; and
        c. Obligor provides Obligee and the Texas Office of the Attorney General, Child Support
            Division the following information:
             (1) proof that health insurance has been provided for the child/ren, and
             (2) Obligor's social security number, and
             (3) name and address of the Obligor's employer, and
             (4) whether the employer is self-insured or has health insurance available, and
                 (i) if the employer is self-insured, a copy of the schedule of benefits, a membership
                      card, claim forms, and any other information necessary to submit a claim, or
                 (ii) if the employer has health insurance available, the name of the health insurance
                      carrier, the policy number, a copy of the policy and schedule of benefits, a health
                      insurance membership card, claim forms, and any other information necessary to
                      submit a claim.

    Note: This provision regarding when the Obligor may stop paying cash medical support is part of
    section 10C3. It does !191 apply to any other section.


10D. Expenses Not Covered by Insurance
Obligor and Obligee are each ORDERED to pay 50 percent of all reasonable and necessary health-care
expenses for the child/ren that are not covered by health insurance, unless:
    10C(1) above is checked and Obligor is not providing health insurance as ordered, then Obligor is
    liable for 100 percent of all necessary medical expenses of the child/ren.
    1OC(2) above is checked and Obligee is not providing health insurance as ordered, then Obligee is
    liable for 100 percent of all necessary medical expenses of the child/ren.
If 10C(3) above is checked, Obligee is ORDERED to pay 50 percent of all reasonable and necessary
health-care expenses for the child/ren that are not reimbursed by health insurance or covered by the cash
medical support paid by Obligor and Obligor is ORDERED to pay 50 percent of the total unreimbursed
health-care expenses that exceed the amount of cash medical support paid by Obligor. Obligor is liable
for 100 percent of all necessary medical expenses incurred for the child/renin any month that Obligor
neither pays cash medical support nor provides health insurance for the child/ren.
Reasonable and necessary health care expenses that must be paid by the parents if not covered by
insurance include:
o   copayments for office visits and prescription drugs, and
o   the yearly deductible, if any, and
o   medical, surgical, and prescription drug expenses, and
o   mental health-care services, and
o   dental and orthodontic expenses, and
o   eye care and ophthalmological expenses.

These reasonable and necessary health-care expenses do not include expenses for travel to and from
the health-care provider or for nonprescription medication.
The parent who incurs a health-care expense on behalf of a child (called the "incurring parentj is
ORDERED to give the other parent (called the "nonincurring parent') a copy of all forms, receipts, bills,


© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                            Page 15 of 23




                                                                               17
                                                   DC            BK14087 PG55

                                                  DC           BK14008 PG1690




statements, and explanations of benefits that show the portion of the expense not covered by insurance
within 30 days of receipt.
The nonincurring parent is ORDERED to pay his or her percentage of any uninsured expense within 30
days of receiving documentation of the expense by:
o   paying the health-care provider directly, or
o   reimbursing the incurring parent, if the nonincurring parent's portion of the expense has already
    been paid.


10E. Claims
Either parent may file claims and receive payments directly from the insurance carrier. Further, for the
sole purpose of Texas Insurance Code Sections 1204.251 and 1204.252, the party who is not carrying
the insurance policy is designated the managing conservator or possessory conservator of the children.
Any reimbursement payments received from the health insurance carrier belongs to the parent who paid
the expense. If the insurance carrier sends reimbursement to the parent who did not pay the expense, he
or she is ORDERED to endorse the check and deliver it to the parent who paid the expense with 3 days.


10F.    Health Insurance Policy Requirements
Each parent is ORDERED to follow all requirements of any health insurance policy covering the child/ran
to get maximum reimbursement and direct payment from the insurance company. This includes
requirements for:
o   giving advance notice to the insurance company, and
o   getting second opinions, and
o   using "preferred providers."
If a parent incurs health-care expenses for the child/ren using "out-of-network" health-care providers or
services, or fails to follow the health insurance company procedures or requirements, that parent shall
pay all such health-care expenses incurred unless:
o   the expenses are emergency health-care expenses, or
o   the parents have a written agreement regarding such health-care expenses, or
o   the Court makes a different order.
Denial of a bill by an insurance carrier does not excuse the obligation of the parents to pay the
expense.




© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                Page 16 of 23




                                                                                18
                                                  DC            BK14087 PG56

                                                 DC           BK14008 PG1691



                                                                                                                       .
                                                                                                                        i
                                                                                                                  •
                                                                                                                 . ~    :I
11. Parent's Information                                                                                               ·=

11A. Disclosure of Mother's Information
(Check one box.)

lid"fhe Court ORDERS Mother to disclose the following information and changes in that information to
    Father, the Court and the State Case Registry as required by Texas Family Code 105.006 and
    ORDERED in section 12 of this Decree. (Fill in the following information for the Wife/Mother.)

       Name:
       Home Address:
       Mailing Address:
       Home phone#
       FULL Social Security #:
       Driver's License #:                                                     Issuing state:
       Employer:
       Work address:

D   The Court finds, pursuant to Texas Family Code 105.006(c) and 105.007(c), that disclosure of
    Mother's information to Father is likely to cause Mother or the children harassment, abuse, serious
    harm or injury. The Court ORDERS that Mother's address and other identifying information not be
    disclosed. The Court further ORDERS that Mother is not required to give her address or other
    identifying information to Father or notify Father or the Court of changes in that information. The
    Court ORDERS Mother to provide her mailing address and changes in her mailing address to the
    State Case Registry, Contract Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-
    2017.

118.      Disclosure of Father's Information
(Check one box.)

~e Court ORDERS Father to disclose the following information and changes in that information to
     Mother, the Court and the State Case Registry as required by Texas Family Code 105.006 and
     ORDERED in section 12 of this Decree. (Fill in the following information for the Husband/Father.)

       Name:
       Home Address:
       Mailing Address:
       Home phone #:
       FULL Social Security
       Driver's License #:
       Employer:
       Work address:

D    The Court finds, pursuant to Texas Family Code Section 1              ) and 105.007(c), that disclosure
     of Father's information to Mother is likely to cause Father or the children harassment, abuse, serious
     harm or injury. The Court ORDERS that Father's address and other identifying information not be
     disclosed. The Court further ORDERS that Father is not required to give his address or other
     identifying information to Mother or notify Mother or the Court of changes in that information. The
     Court ORDERS Father to provide his mailing address and changes in his mailing address to the State
     Case Registry, Contract Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-2017.


e TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                             Page 17 of 23




                                                                                     19
                                                  DC            BK14087 PG57

                                                DC            BK14008 PG1692




                                                                                                                  .'
 12.    Required Notices
This section is not applicable If and to the extent it conflicts with the Court's Order regarding
disclosure of information in section 11 above.

EACH PERSON WHO IS A PARTY TO THIS ORDER IS ORDERED TO NOTIFY EVERY OTHER PARTY,
THE COURT, AND THE STATE CHILD SUPPORT REGISTRY OF ANY CHANGE IN THE PARTY'S:
    •   CURRENT RESIDENCE ADDRESS,
    •   MAILING ADDRESS,
    •   HOME TELEPHONE NUMBER,
    •   NAME OF EMPLOYER,
    •   ADDRESS OF EMPLOYMENT,
    •   DRIVER'S LICENSE NUMBER, AND
    •   WORK TELEPHONE NUMBER.
THE PARTY IS ORDERED TO GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE REQUIRED
INFORMATION TO THE OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY ON OR
BEFORE THE 60TH DAY BEFORE THE INTENDED CHANGE. IF THE PARTY DOES NOT KNOW OR
COULD NOT HAVE KNOWN OF THE CHANGE IN SUFFICIENT TIME TO GIVE NOTICE OF THE                                       .
CHANGE TO PROVIDE 60-DAYS NOTICE, THE PARTY IS ORDERED TO GIVE NOTICE OF THE
CHANGE ON OR BEFORE THE 5TH DAY AFTER THE DATE THAT THE PARTY KNOWS OF THE
CHANGE.
THE DUTY TO FURNISH THIS INFORMATION TO EVERY OTHER PARTY, THE COURT, AND THE
STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON, BY VIRTUE OF THIS ORDER, IS
UNDER AN OBLIGATION TO PAY CHILD SUPPORT OR ENTITLED TO POSSESSION OF OR ACCESS
TO A CHILD.
FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE EVERY OTHER PARTY,
THE COURT, AND THE STATE CASE REGISTRY WITH THE CHANGE IN THE REQUIRED
INFORMATION MAY RESULT IN FURTHER LITIGATION TO ENFORCE THE ORDER, INCLUDING
CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE PUNISHABLE BY CONFINEMENT IN
JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION AND A MONEY
JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.
Notice shall be given to every other party by delivering a copy of the notice to each party by registered
or certified mail, return receipt requested.
Notice shall be given to the Court by delivering a copy of the notice either in person to the clerk of the
Court or by registered or certified mail addressed to the clerk.
Notice shall be given to the State Case Registry by mailing a copy of the notice to the State Case
Registry, Contract Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-2017.


13.      WARNINGS TO PARTIES
                                                                                                                   •
FAILURE TO OBEY A COURT ORDER FOR CHILD SUPPORT OR FOR POSSESSION OF OR
ACCESS TO A CHILD MAY RESULT IN FURTHER LITIGATION TO ENFORCE THIS ORDER,
INCLUDING CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE PUNISHABLE BY
CONFINEMENT IN JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION
AND A MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.
FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE PLACE AND IN THE
MANNER REQUIRED BY A COURT ORDER MAY RESULT IN THE PARTY'S NOT RECEIVING CREDIT
FOR MAKING THE PAYMENT.
FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY DENYING THAT PARTY
COURT-ORDERED POSSESSION OF OR ACCESS TO A CHILD. REFUSAL BY A PARTY TO ALLOW
POSSESSION OF OR ACCESS TO A CHILD DOES NOT JUSTIFY FAILURE TO PAY COURT-
ORDERED CHILD SUPPORT TO THAT PARTY.




@ TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                              Page 18 of 23




                                                                               20
                                                      DC             BK14087 PG58

                                                      DC           BK 14008 PG 1693




    14.       Property and Debt

    WARNING: Additional forms are needed to divide retirement benefits and to transfer title to real estate.
, If you plan to divide retirement benefits or you jointly own a house or land with your spouse, do NOT use this
l form without first talking to a lawyer. You can hire a lawyer to review and appropriately modify this decree and
·   write the additional documents you must have for a ffat fee. Call your local lawyer referral seNice or the State
.   Bar of Texas Lawyer Referral Information SeNice at 1(BOO) 252-9690 for help finding a lawyer.
,   About community property: Texas is a community property state. This means that any new property or debt
·   that either party obtains from the minute they are married until the minute the judge grants the divorce is
.   probably community property, even if the property or debt is only in one spouse's name. There are only a few
·   exceptions to the law of community property. The exceptions are gifts, inheritance or a recovery for personal
.   injuries that occurred during the marriage that was not for lost wages or medical expenses. All community
    property and debt should be included in the Final Decree of Divorce .
. About separate property: If either party receives a gift, an inheritance, or a recovery for personal injuries that
  occurred during the marriage that was not for lost wages or medical expenses, it is separate property It is a
  good idea to list separate property obtained during the marriage as that individual's separate property in the
  Final Decree of Divorce.
    Ta_~~to a_lawyer ifyou have questions about property and debt.


    The Court makes the following orders regarding the parties' community and separate property:
    Husband's Separate Property
    (Fill in a · es. If there is no property to declare in any particular category, write "none".)
    The Court c       rms that the Husband owns the following property as his separate property:
    1.
                                  reet Address                          City                                State             lip
          D   Husband owned tli     ouse before marriage.
          D   Husband received this      e as a gift or inheritance.

    2.    Land located at: --==----:-~-=---~~-----:=::----------;:::-.------:;;::---
                                 street Address                         City                                State             lip
          D   Husband owned this land before marri
          0   Husband received this land as a gift or inhe
    3. Cars, trucks, motorcycles or other vehicles
          Husband owned these vehicles before marriage or received                    I"''W:'m   as a gift or inheritance during the
          marriage:
           Year                Make                               Model




    4.    Other Money or Pr
          Husband owned the fol         ing money or personal property before the marriage:


          Husband inherited or received as a · the following money or personal property during the marriage:


          Husband received the following money recove or personal injuries that occurred during the
          marriage that was not for lost wages or medical ex




    © TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                                  Page 19 of 23




                                                                                                 21
                                                   DC              BK14087 PG59

                                                  DC             BK14008 PG1694




Husband's Community Property
The Court ORDERS that the Husband is awarded (gets) the following property as his sole and separate
property, and Wife conveys (gives) to Husband her interest in the property, and Wife is divested of (loses)
all right, title, interest and claim in and to that property.
Wife IS ORDERED to sign any deeds or documents needed to transfer any property listed below to the                                                      ....
Husband. Husband is responsible for preparing the documents.
1. All property in Husband's care, custody or control, or in Husband's name, that this Final Decree of                                                       .,
                                                                                                                                                              •

   Divorce does not give to the Wife.
2. House or land located at:
                                    -s~~~~::~------------co~-~~----~s~~~~~--~~~P---------

      Legal Description:


3.   Other real property located
                                                                                                                                                             '\

      Legal Descnptlon:                                                                                                                     Wo',JSJ1         i
                                       QOII~piQ~.,..o.LJ-...L.IIo~~DUoii......>J4....1Uilld-.L.!!!!!........t,,..W!\-"~........_,_--...-..ft\ tJa ·.~   ·l
4.   All of Husband's employment benefits, including retirement, pension, 401(k), profit-sharing, and stock                             OJ]o&{l'ttt ··j
     option plans that are in his name alone, along with all of Husband's military retirement benefits and                                   l ~1, t
     individual retirement accounts (IRAs) that are in his name alone. (Note: If you want to divide retirement or                                    • f
     employment benefits do NOT use this form. Talk to an attorney.)
5.   All cash and money in any bank or other financial institution listed in Husband's name alone.
6.   Any insurance policy that covers Husband's life.
7.   Husband's cars, trucks, motorcycles or other vehicles listed below:

      Year                Make                                 Model

     --~l__C1_._9...L..1.L..--- ----lNI-¥-+'1•..~~-~s-o.,L;n.,____ Se t1trct                                                                             .    '


8.   Husband will also keep the following pr·~~~-------------------




Husband's Debts
The Husband shall pay the debts listed below:
1. All taxes, bills, liens, and other charges, present and future, that are in Husband's name alone or that
   this Decree gives to the Husband alone, unless this Decree requires otherwise.
2. Any debt Husband incurred after separation. Date of separation: ...,..,.-.---,,-----,-,,---
                                                                                       Month    Day    Year
3.   The balance due on any loan or mortgage for the real property that this Decree gives to Husband
     alone.
4.   The balance due on any loan for any vehicles that this Decree gives to Husband alone.
5.   All other debts listed below, which are not in Husband's name alone: (such as credit cards, student loans,
     medical bills, income taxes)




© TexasLawHelp.org. Final Decree of Divorce with Children. June 2013                                                   Page 20 of23




                                                                                       22
                                                DC           BK14087 PG60

                                                DC         BK14008 PG1695


                                                                                                                                      ..


Wife's Separate Property
   · all lines. If there is no property to declare in any particular category, write "none".)
The Co         nfirms that Wife owns the following property as her separate property:

1.                   at: --::::---:-:-77"----------::-::---------=:--:-------=:-:---
                           Street Address                       City                          State            Zip
     D   Wife owned this      e before marriage.
     D   Wife received this hou      a gift or inheritance.

2.   Land located at: --=:----,-..,....,..,,----~o::::-----=:----------=::------~--
                           street Address                       City                          State             Zip
     D   Wife owned this land before marriage.
     D   Wife received this land as a gift or inheritance.
3. Cars, trucks, motorcycles or other vehicles
     Wife owned these vehicles before the marriage or received them as a gift or inheritance during the
     marriage:
      Year               Make                             Model                    Vehicle Identification No. [VIN]

     il~9~9~~,~~~fi~                                         DC         BK14087 PG61

                                        DC         BK14008 PG1696




       Court-Ordered Maintenance.

       The Court finds that under the circumstances presented in this case, Habibe Nalan Erkan is

eligible for maintenance under the provisions of Texas Family Code chapter 8. Accordingly,

Mehmet Turan Erkan is ordered to pay as maintenance the sum of$288.00 per month to Petitioner,         .,
with the first payment being due on the 1st day of January 2014, and a like amount being due the 1st

day of each consecutive month thereafter until the earliest of one of the following events occurs:

       1.      the payments end on December 31, 20 14;
       2.      death of either Mehmet Nalan Erkan or Habibe Nalan Erkan;
       3.      remarriage ofHabibe Nalan Erkan; or
       4.      further orders of the Court affecting the spousal maintenance obligation.

       Payment shall be made by Mehmet Nalan Erkan directly to Habibe Nalan Erkan in the fonn

of cash, cashier's check, or money order at the last known address provided to Mehmet Nalan Erkan

by Habibe Nalan Erkan.




                                                                                                       ..
                                                                                                       •
                                                                                     Page 22(a) of23



                                                                    24
                                                                         DC                   BK14087 PG62

                                                                        DC                  BK14008 PG1697




4. All of Wife's employment benefits, including retirement, pension, 401 (k), profit-sharing, and stock
   option plans that are in her name alone, along with all of Wife's military retirement benefits and
   individual retirement accounts (IRAs) that are in her name alone. (Note: If you want to divide retirement
   or employment benefits do NOT use this form. Talk to an attorney.)
5. All Wife's cash and money in any bank or other financial institution listed in Wife's name alone.
6. Any insurance policy that covers the Wife's life.
7. Wife's cars, trucks, motorcycles or other vehicles listed below:

       Year                           Make                                                Model                            Vehicle Identification No. (VIN]
     ~'~q~q~q--~(SL~~~~~~~--~~~c~~
8.   Wife will also keep the following prope




Wife's Debts
The Wife shall pay the debts listed below:
1. All taxes, bills, liens, and other charges, present and future, that are in Wife's name alone or that this
   Decree gives to Wife alone, unless this Decree requires otherwise.
2.    Any debt Wife incurred after separation. Date of separation: -:-:--.--::-------,:----
                                                                                                                 Month            Day             Year
3.    The balance due on any loan or mortgage for the real property that this Decree gives to Wife alone.
4.    The balance due on any loan for any vehicles that this Decree gives to Wife alone.
5.    All other debts listed below, which are not in ife's name alone: (such as credit cards, student loans,
      medical bills, income taxes)
                                                  ---------~-------------------------




                                                                                                                                                                                               '·
15.         Muniment of Title
This Decree shall serve as a muniment of title to transfer ownership of all property awarded to any party
in this Final Decree of Divorce. (A "muniment of title" creates an official record of ownership transfer.)


16.          Name Change
The Court ORDERS the name of the:
(Check all boxes that apply.)
0     Husband changed back to a name used before marriage, as it appears below.

                                                                      Middle                                                                  Last

0     Wife changed back to a name used before marriage, as it appears below.

      -=--=-··
       First
               ···--·--··-·-···-··---·······---·--····--·--·--···--------------··--·--·--·--·
                                                                               Middle
                                                                                              ·---·-··-······---·· . . ·-·--·-----·- .... ·-------------·-----·-·------·----·--
                                                                                                                                                      Last
                                                                                                                                                                                ·----·----·-




II:> TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                                                                               Page 22 of23




                                                                                                                           25
                                                  DC           BK14087 PG63




17.       Court Costs
The costs of court shall be paid by the party who incurred them to the extent the party is required to pay
such costs. A party who filed an Affidavit of lndigency is not required to pay costs, unless a contest to the
Affidavit of lndigency was sustained by the Court in a separate written order.


18.       Other Orders
The court has the right to make other orders, if needed, to clarify or enforce the orders above.


19.        Final Orders
Any orders requested that do not appear above are denied. This Decree is a final judgment that disposes
of all claims and all parties and is appealable. U 'D '- fl\ ~ ...{;~ c::\ ~-.co{'(c.. ('(__ncJ.._~J
                                                        j                                             ~
                                                                                               tz-'1-ZOl~~

,3-~-20lf=
Date of Judgment ~




 By signing below, the Petitioner agrees to the                    By signing below, the Respondent agrees to
 form and substance of this Decree.                                the form and substance of this Decree.
                                             (      )                                            (      )
 Petitioner's Name (print)                   Phone number          Respondent's Name (print)     Phone number


 Petitioner's Signature                      Date                  Respondent's Signature        Date

   Mailing                                                             Mailing
  Address:                                                             Address


    Email:                                                             Email:

      Fax#:                                                             Fax#:
 (if available)                                                    (if available)




© TexaslawHelp.org, Final Decree of Divorce with Children, Feb. 2014                                 Page 23 of 23



                                                                                    26
                                                   DC            BK14087 PG64

                                                  DC            BK14008 PG1699




        Exhibit A: Standard Possession and Access (Visitation) Order

The Court ORDERS that each conservator shall comply with all terms and conditions of this standard
possession and access order.
The Court ORDERS that this standard possession (visitation) order is effective immediately and applies to
all periods of possession occurring on and after the date the Court signs the order to which this exhibit is
attached.

Designation of Conservators
The Court ORDERS that the conservators are designated in this exh~bit as Home P.~arent and Co-parent.
The   conse~ator known as the 'Home Pa~nt' is          :'Q.b~k! ~~_A.Q ~/(An
                                                           (name)
The conservator known as the 'Co-Parent IS: (name) ___.ID~.&.~~o~
                                                               ...hr.,_,L~. . ~.:t~--Jj--t_.Jt"_.._".-6.t).,.__~--·
                                                                              ..                                    . k__~-tl....
                                                                                                                  ..,..
                                                                                                                    __
Mutual Agreement
The Court ORDERS that Home Parent and Co-Parent shall have possession of the child/ren at any and
all times mutually agreed to in advance by Home Parent and Co-Parent.
In the absence of mutual agreement, the Court ORDERS that Home Parent and Co-Parent shall have
possession of the child/ren as ordered below.

Undesignated Times
The Home Parent shall have the right to possession of the child/ren at all times not specifically ordered
for Co-Parent.

Definitions
"School" means the primary or secondary school where a child is enrolled, or if the child is not enrolled
in a primary or secondary school, the public school district where the child primarily resides.
"Child" includes each child, whether one or more, who is part of this case while that child is under the
age of eighteen years and not otherwise emancipated.
A "weekend" begins on the 15 t, 3rd, and 5th Friday of each month at 6pm, and ends on the following
Sunday at 6 pm, except when:
•     The box "After school** is checked, then during the regular school year, the weekend begins at the
      time the child/ren's school is dismissed before the 15', 3rd, or 5th weekend of each month.
•     The box "Next school day*** is checked, then during the regular school year, the weekend ends at
                                                                               5
      the time the child/ren's school starts on the next school day after the 1 t, 3'd, or 5th weekend of each
      month (if Co-Parent cannot return the children to school on time, s/he must notify the school and the
      other parent).
•     The 1st. 3rd, or 5th weekend coincides with a student holiday or teacher's in-service day or federal,
      state or local holiday that falls on a Monday, then the weekend begins on Friday, and ends on
      Monday; if the holiday falls on a Friday, then the weekend begins on Thursday, and ends on Sunday.
•     If a weekend or midweek visit conflicts with the holiday or summer schedule, you must follow the
      holiday or summer schedule.




© TexaslawHelp.org, Exhibit Standard Possession and Access Order- June 2013                                           Page 1 of 5
Texas Family Code Chapter 153, Subchapter F




                                                                                    27
                                                              DC                   BK14087 PG65

                                                             DC            BK14008 PG1700




Schedules                                                                                                                                              •
1A.        Co-Parent's Local Schedule                                                                            Co-parent's  Co-parent's
. When the Co-Parent lives within 100 miles of the primary residence of the child/ren, the                         right to     right to
  Co-Parent shall have the right to possession of the child/ren as follows:

Weekends*                      On the 1
                                        51
                                             ,   3'", and 5m weekend of each month. See definition above      .z: :=~~~:t=, ::::t:
                                                                                                                 possession , possession


                                                                                                                 6 pm
                                                                                                                                      ·:e::i
                                                                                                                                     day• ..
                                                                                                                                     ~
Mld·Week Visit                 On Thursday of each school week                                                ·fner school**           School starts
                                                                                                                 6pm                ~~
Thanksgiving                   Starts last day of school before Thanksgiving and ends on Sunday.              • f.n.er school**     : 6 pm
Odd-Numbered Years

Christmas Break
Even-Numbered Years
                               Starts the last day of school before Christmas Break and ends December
                               28m.
                                                                                                               Z.:
                                                                                                                 6pm
                                                                                                                        school..    . noon


Christmas Break                Starts on December 28'h and ends the day before school starts after            , noon                 6pm
Odd-Numbered Years             Christmas Break.

Spring Break                   Starts the last day of school before Spring Break and ends the day before      'Lschool*;             6pm
Even-Numbered Years            school starts after Spring Break.                                                6pm
                                                     81                   51
Standard Summer                Starts on July 1 and ends on July 31            •                               6pm                  ·6pm

Different Summer                 If Co-Parent gives Home Parent written notice by April 1 of each year, Co-   6pm                   '6pm
Co-Parent must notify            Parent may choose a different 30-day summer schedule. The schedule
Home Parent of the             . must be: after school is dismissed for summer break, only 1 or 2 blocks of
dates, in writing, by            time, each at least 1 week long, and not during the last week of the
April f.                         summer break

18. Home Parent's Local Schedule                                                                              .     Home·           Home·
  Notwithstanding the weekend and midweek periods of possession ordered for Co-Parent                         ' parent's right i parent's right ·
  above, it is expressly ORDERED that Home parent shall have a superior right to                              . to possession · to possession
· possession of the children as follows:                                                                        shall begin at: , shall end at:

· Thanksgiving                  Starts the last day of school before Thanksgiving and ends Sunday.             6 pm                  6pm
  Even-Numbered Years

Christmas Break                 Starts the last day of school before Christmas Break and ends December         6 pm                  noon
Odd-Numbered Years              28m.

 Christmas Break                Starts on December 28m and ends the day before school starts after             noon                  6pm
 Even-Numbered Years            Christmas Break.

· Spring Break                  Starts the last day of school before Spring Break and ends the day before      6 pm                  6pm
  Odd-Numbered Years            school starts after Spring Break.

  Extended Summer                If the Home Parent gives the Co-parent written notice by April 15 of each   : 6 pm                  6pm
  Home Parent must notify        year, the Home-parent may designate 21 days beginning not earlier than the
. Co-Parent of the dates, in   · day after the child's school is dismissed for the summer. The dates must be
  writing, by April tfl'         exercised in not more than 2 separate periods of at least 7 consecutive days
                                 each.                                                                       ·
                                The dates must not be:
                                • during the last week of the summer break
                                • during days when the Co-Parent has a scheduled summer, or
                                  Father's/Mother's Day visitation

 Summer Weekend                 If the Home Parent gives the Co-parent written notice by April15 of each      . 6 pm                 6pm
 During Co-Parent's              year, the Home-parent shall have possession of the child/ren on 1
 Summer VIsitation               weekend during the child/ren's summer break, when the Co-Parent
 Home Parent must              . would otherwise be entitled to weekend possession of the child/ren.
 notify Co-Parent of the        The weekend:
 dates, in writing, by April    • Cannot interfere with the Co-Parent's Father's or Mother's Day weekend
 15"
                                • Cannot be the last weekend of summer


 © TexasLawHelp.org, Exhibit Standard Possession and Access Order- June 2013                                                       Page 2 of 5
 Texas Family Code Chapter 153, Subchapter F




                                                                                                  28
                                                          DC             BK14087 PG66

                                                         DC             BK14008 PG1701




2A. Co-Parent's Long Distance Schedule                                                                       Co-parent's        Co-parent's
                                                                                                               right to           right to
When Co-Parent lives more than 100 miles from the primary residence of the child/ren, the                    possession         possession
Co-Parent shall have the right to possession of the child/ren as follows:                                   shall begin at:,    shall end at:
Weekends•                    On the 1", 3                                               DC           BK14087 PG67

                                              DC           BK14008 PG1702




3. Child's Birthday, Mother's Day and Father's Day
Home Parent and Co-Parent shall also have the right to possession of the child/ren as follows,
notwithstanding the weekend and midweek periods of possession ordered for Co-parent and regardless
of the distance between the residence of a parent and the child:
                                                                                                                  .·
Child's Birthdavs
The Parent who does not already have a scheduled visit on the child's birthday shall have the right to
possession of the child on the child's birthday, from 6 p.m. to 8 p.m., provided he or she picks up the child
from t residence of the parent entitled to possession, and returns the child to the same place.
 C ck here only if you want to include the child's minor siblings for this birthday visit.)
   This visit shall include the child's minor siblings.
Father's Day
If a conservator, the Father shall have possession of the child/ren on Father's Day weekend, provided he
picks up the child/ren from the residence of the parent entitled to possession, and returns the child/ren to
the sam lace.
The  eekend starts Friday before Father's Day at 6 p.m. and ends at:
  6 p.m. Sunday or D 8 a.m. on the Monday after Father's Day.
Mother's Day
If a conservator, the Mother shall have possession of the child/ren on Mother's Day weekend, provided
she picks up the child/ren from the residence of the parent entitled to possession, and returns the
child/ran to the same place.
The ~kend starts Friday before Mother's Day at:
4f6   p.m. or D at the time the child's school is regularly dismissed
~d ~dsat:
[il1f p.m. Sunday or D at the time the child's school resumes after Mother's Day
4. Genera/ terms and Conditions
Except as otherwise expressly provided in this standard Possession Order, the following terms and
conditions apply regardless of the distance between the residence of a parent and the child:
Exchange of Children at Start of Co-parent's Possession



~
    e
    C urt ORDERS the Home Parent to surrender the child/ren to the Co-Parent at the beginning of
eac Co-parent's periods of possession at: (Check one.)
   Home parent's residence.
D   The following l o c a t i o n : - - - - - - - - - - - - - - - - - - - - - - - - - - -

Unless a period of possession begins at the time the child/ren's school is regularly dismissed, then the
Court ORDERS the Home parent to surrender the child to Co-parent at the beginning of each such period
of possession at the school in which the child is enrolled.

If the child is not in school, Co-parent shall pick up the child at the location designated above and the
Court ORDERS the Home parent to surrender the child to Co-parent at the location designated above.
If the children will not be in school, the Home-Parent shall immediately notify the Co-Parent.
Exchange of Children at End of Co-Parent's Possession
The Court ORDERS the Co-Parent to surrender the child/ren to the Home Parent at the end of Co-
Parent's possession at: (Check one.)
0 Co-Parent's residence.
Q1(ome parent's residence.
0   The following l o c a t i o n : - - - - - - - - - - - - - - - - - - - - - - - - - -

© TexaslawHelp.org, Exhibit Standard Possession and Access Order- June 2013                         Page 4 of 5
Texas Family Code Chapter 153, Subchapter F




                                                                              30
1                                                 DC            BK14087 PG68

                                                  DC           BK14008 PG1703
                                                                                                                       l



    However, if the Home Parent and Co-Parent live in the same county when the order is signed and the
    Co-Parent remains in the county, but the Home Parent moves out of the county, then beginning on the
    dat~ome Parent moves, Co-Parent shall return the child/ren to the Home parent at: (Check one.)
    ~a-Parent's residence.
    0 the location designated above.
    If a period of possession ends at the time the child/ren's school resumes, the Court ORDERS the Co-
    Parent to surrender the child/ren to Home Parent at the end of each such period of possession at the
    school in which the child is enrolled or, if the child is not in school, at the residence of Home Parent.

    If the child/ren will not be delivered to school on that day, Co-Parent shall immediately notify the school
    and Home Parent that the child/ren will not or has not been returned to school.

    Child/ren's Personal Effects
    The Court ORDERS each conservator to return with the child/ren the personal effects that the child
    brought at the beginning of the period of possession.

    Designation of Competent Adult
    Each conservator may designate any competent adult to pick up and return the child/ren, as applicable.
    The Court ORDERS that a conservator or designated competent adult be present when the child/ren
    is/are picked up or returned.

    Notice if Unable to Exercise Possession
    The Court ORDERS each conservator to give notice to the person in possession of the child on each
    occasion that the conservator will be unable to exercise that conservator's right of possession for any
    specified period.

    Written Notice
    Written notice, including notice by email or fax, shall be deemed to have been timely made if received or,
    if applicable, postmarked before or at the time that notice is due.

    Notice to Peace Officer
    NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU MAY USE
    REASONABLE EFFORTS TO ENFORCE THE TERMS OF CHILD CUSTODY SPECIFIED IN
    THIS ORDER.
    A PEACE OFFICER WHO RELIES ON THE TERMS OF A COURT ORDER AND THE
    OFFICER'S AGENCY ARE ENTITLED TO THE APPLICABLE IMMUNITY AGAINST ANY
    CLAIM, CIVIL OR OTHERWISE, REGARDING THE OFFICER'S GOOD FAITH ACTS
    PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING THE TERMS OF
    THE ORDER THAT RELATE TO CHILD CUSTODY.
    ANY PERSON WHO KNOWINGLY PRESENTS FOR LAW ENFORCEMENT AN ORDER
    THAT IS INVALID OR NO LONGER IN EFFECT COMMITS AN OFFENSE THAT MAY BE
    PUNISHABLE BY CONFINEMENT IN JAIL FOR AS LONG AS TWO YEARS AND A FINE OF
    AS MUCH AS $10,000.

    This concludes the Possession (Visitation) Order.




    © TexaslawHelp.org, Exhibit Standard Possession and Access Order- June 2013                          Page 5 of 5
    Texas Family Code Chapter 153, Subchapter F




                                                                                  31
------------------------------------------------------------------------------------------------------------------------------

                                                        CLERK’S CERTIFICATE
----------------------------------------------------------------------------------------------------------------------------- --------------------------




The State of Texas                     §

County of Travis                      §



I, VELVA L. PRICE, Clerk of the District Courts of Travis County, Texas, do hereby certify that the
documents contained in this record to which this certification is attached are all of the documents
specified by Texas Rule of Appellate Procedure 34.5 (a) and all other documents timely requested by a
party to this proceeding under Texas Rule of Appellate Procedure 34.5 (b).




GIVEN UNDER MY HAND AND SEAL at my office in Travis County, Texas this 13TH day of July,
2015.



                                                                             VELVA L. PRICE
                                                                             District Clerk, Travis County, Texas



                                                                             Chloe Jimenez
                                                                             Deputy




                                                                                                                                                           32